United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3557
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
         v.                            * District Court for the
                                       * Western District of Arkansas.
Kevin Gerome Leggiton,                 *
                                       *      [UNPUBLISHED]
              Appellant.               *
                                  ___________

                             Submitted: November 5, 2009
                                Filed: November 12, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

        Kevin Leggiton (Leggiton) challenges the 235-month sentence the district
     1
court imposed after Leggiton pled guilty to production of child pornography, in
violation of 18 U.S.C. § 2251(a) and (e). Counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting that the
sentence the district court imposed is excessive.




         1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
       We note that the district court sentenced Leggiton at the bottom of the
applicable advisory Guidelines range after properly considering the 18 U.S.C.
§ 3553(a) factors, and we conclude that the sentence is reasonable. See United States
v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (explaining that the reasonableness
of a sentence is reviewed for abuse of discretion, and defining the ways in which an
abuse of discretion may occur); see also Rita v. United States, 551 U.S. 338, 347
(2007) (approving an appellate court presumption of reasonableness for within-
Guidelines-range sentences); United States v. Lincoln, 413 F.3d 716, 717 (8th Cir.
2005) (applying the presumption).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
have found no nonfrivolous issues. Therefore, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                         -2-